MEMORANDUM DECISION
Relator, Leatrice J. Kilbane commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order which denied her C-86 motion requesting a hearing to process a settlement of her workers' compensation claim, and orders the commission to hold a hearing.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In her decision, the magistrate concluded that the former version of R.C. 4123.65
does not apply to relator's claim; thus, relator is not entitled to a hearing on the issue of settlement. Accordingly, the magistrate decided the requested writ should be denied.
Relator has filed objections to the magistrate's conclusions of law, rearguing those matters adequately addressed in the magistrate's decision. For the reasons set forth in the magistrate's decision, the objections are overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, we deny the requested writ of mandamus.
Objections overruled;
writ denied.
TYACK and DESHLER, JJ., concur.